CONCURRING OPINION
Donlon, Judge:
This is one of several cases, all having to do with imported synthetic diamond dust, some of which (as this) are protests filed under section 514, and some are protests filed under section 516(b), as amended. The section 516(b) protest cases are not ready for entry of judgment.
There is a difference of opinion in the division as to procedure, both as to the priority mandate of section 2638 of the Judicial Code and as to the desirability of coordinating opinion language, in the related cases, to obviate confusion and minimize misunderstanding.
Believing, as I do, that prior obligation under the Judicial Code is to section 516 (b) cases, but recognizing, as I also do, that only our court of appeals can decide between conflicting views as to the interpretation of section 2638,1 vote to concur herein with the reservation that if it should be deemed necessary or wise, when the related section 516(b) cases are decided, to modify language or explain arguments, dicta or nuances of expression herein which, in the light of the section 516 (b) decisions, seem to call for elucidation, I shall do so.